Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered April 24, 2000, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court’s Sandoval ruling (see People v Sandoval, 34 NY2d 371), which permitted the prosecutor to cross-examine the defendant concerning two prior convictions, was a provident exercise of discretion. Those offenses were relevant to the issues of the defendant’s credibility as a witness and his willingness to place his interests above those of society (see People v Sandoval, supra; People v Calvert, 266 AD2d 226). Further, the prosecutor’s cross-examination of the defendant did not exceed the scope of the Sandoval ruling.
Although it was error to admit the detective’s hearsay testimony recounting an eyewitness’s description of the murder, the admission does not warrant reversal (see People v Jackson, 128 AD2d 894). On this record, evidence of the defendant’s guilt was overwhelming (see People v Crimmins, 36 *408NY2d 230), and any potential prejudicial impact was minimal at best, due to the cumulative nature of the testimony and the instruction given by the trial court which served to deter the jurors from using the testimony as evidence (see People v Gibbs, 59 NY2d 930; People v Jackson, supra).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Altman, J.P., Smith, McGinity and Townes, JJ., concur.